KLEIN, J.,
This is an appeal by Warren H. Johnson from an order of the Secretary of Transportation suspending appellant’s operation license for 60 days. From the evidence, we make the following
FINDINGS OF FACT
1. Appellant is a citizen of the Commonwealth of Pennsylvania and resides at 434 Eighth Street, Monaca, Beaver County, Pa.
2. Appellant is licensed to operate motor vehicles in the Commonwealth of Pennsylvania.
3. On August 13, 1971, appellant was stopped at Sixth Street, near Indiana Avenue in Monaca, Pa., by Trooper John F. Ochs, of the Pennsylvania State Police, while operating a Dodge Truck owned by appellant and bearing Pennsylvania registration plate no. CK68317.
4. Trooper Ochs discovered that the inspection sticker on appellant’s truck had not been issued for that truck and was, in fact, one of a large number previously stolen from an inspection station.
5. Appellant did not steal or remove the sticker from the inspection station.
6. Appellant acquired the sticker from a friend either by gift or purchase.
7. Appellant advised the police as to the identity of the individual who provided him with the sticker.
8. Appellant was charged with violating section 835 of The Vehicle Code, subsequently pled guilty to the charge before District Justice of the Peace Joseph J. Liberati, Esq., and paid $7 in fine and costs on August 23, 1971.
9. On March 28, 1972, the Secretary of Transportation mailed to appellant notification of suspension of his operating privileges for a period of two months beginning May 2, 1972, on the basis of violating said section 835.
*42810. Appellant’s operating privileges were restored on May 4,1972, pending this appeal.
DISCUSSION
The decision in this case is controlled by the holding of this court in the case of Commonwealth v. Sloppy, 30 Beaver 192 (1970), in an excellent, comprehensive discussion of the issue by President Judge Sawyer.
In the instant case, as in the case of John R. Sloppy, supra, the Commonwealth has failed to produce sufficient evidence to find appellant guilty of violating section 835 which was the basis for his two-month suspension. There is no evidence of “taking” or “removal” from the inspection station by appellant.
Since this is not a case involving the point system, appellant’s plea of guilty before the justice of the peace has no effect, because we are required to consider de novo the question of the violation of The Vehicle Code.
The evidence in this case would have been sufficient to convict appellant of a violation of section 819(f) and section 834(h) but the suspension we are considering is based on section 835.
CONCLUSIONS OF LAW
The Commonwealth has failed to sustain the burden of proving that the Secretary of Transportation had just cause to suspend appellant’s license.
ORDER
And now, July 12, 1972, the appeal from the order of the Secretary of Transportation of the Commonwealth of Pennsylvania is sustained, and the order of the secretary suspending the operating privileges of Warren H. Johnson is reversed.